Title: To James Madison from Winthrop Sargent, 3 April 1801 (Abstract)
From: Sargent, Winthrop
To: Madison, James


3 April 1801, Mississippi Territory. Acting with permission earlier received from the Adams administration and in the belief that ratification of the French treaty afforded an opportunity for a leave of absence, Sargent proposes to visit the Atlantic states. Expresses hope that on his arrival he might meet with JM and the president. Mentions the discredit enemies have cast on his reputation and congressional investigation under way in his case. Encloses attestations of supporters, which he asks JM to lay before the president.
 

   
   RC and enclosure (DNA: RG 59, TP, Mississippi, vol. 1). RC 3 pp. Enclosure (3 pp.) is from the citizens of Natchez to Sargent, 28 Mar. 1801. Also filed with RC are copies of Sargent’s letters to the citizens of Natchez (3 pp.) and to Henry Gaither, commandant of Fort Adams, and “Gentlemen in its Vicinity” (3 pp.), both undated. All are printed in Carter, Territorial Papers, Mississippi, 5:121–25.


